UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6855



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


 JACKIE MCKUBBIN, a/k/a Jack,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:95-cr-00005-3)


Submitted:   July 20, 2007                  Decided:   August 23, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jackie McKubbin, Appellant Pro Se. Amy Elizabeth Ray, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jackie   McKubbin   seeks    to    appeal    nunc     pro   tunc   his

conviction and life sentence imposed following his guilty plea to

a drug conspiracy and a firearms charge.              In criminal cases, the

defendant must file the notice of appeal within ten days after the

entry of judgment.    Fed. R. App. P. 4(b)(1)(A).          With or without a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to file

a notice of appeal.     Fed. R. App. P. 4(b)(4); United States v.

Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

           The   district   court    entered     an    amended    judgment    on

September 15, 1999.     The notice of appeal was filed on May 31,

2007.*   Because McKubbin failed to file a timely notice of appeal

or to obtain an extension of the appeal period, we dismiss the

appeal for lack of jurisdiction.            We deny McKubbin’s motions to

rescind the informal briefing order, for appointment of counsel,

and for reconsideration of the order deferring action on the motion

for appointment of counsel. We dispense with oral argument because

the facts and legal   contentions      are    adequately    presented in the




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                    - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -